HAYWOOD, J., only present. Will it not be proper to consider whether, if the act of limitations began to run from the time actual possession was taken (which is stated to have been in the lifetime of Mr. Waddle, the patentee, and about three years before he went to Europe) its operation can be suspended by his going beyond sea, or by his death, leaving infant heirs.
Counsel for the plaintiff: General Davie and myself have formerly considered of that question. It is a rule adopted only in the case of fines in England; it does not apply to the act of limitations.